DETAILED ACTION
This allowance is in response to a non-provisional utility patent application filed by Applicant on 2/27/2020. All claims have been fully considered.

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 6/16/2020, 10/19/2020, 5/4/2021, and 6/2/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1-15 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Xu (U.S. Pat. App. Pub. 2015/0373026 A1, previously cited in IDS filed 6/2/2021) teaches permission management for a cloud platform conducting a permission check for an operation or access request using session information; Mathew (U.S. Pat. 7,685,206 B1) teaches controlling storage access by evaluating authorization based upon identification of the resource and rights of the associated user; Plewnia (U.S. Pat. App. Pub. 2014/0130142 A1) teaches protecting cloud resources based upon verification of tenant licenses in a security context; Callaghan (U.S. Pat. App. Pub. 2018/0288026 A1) teaches facilitating user access to protected resources based upon user-specific data or credentials; Appiah (U.S. Pat. App. Pub. 2020/0007541 A1) teaches cloud-based processing of authentication requests for access across multiple cloud-based platforms.
However, Xu, Mathew, Plewnia, Callaghan, and Appiah do not anticipate or render obvious the combination set forth in the independent claims 1, 6, and 11 recited as, “… performing, by the background server, identification according to the resource processing indication, to determine a to-be-processed resource; transmitting, by the background server, a resource processing request to the second interface in a case that the to-be-processed resource comprises a resource provided by the second cloud service; initiating, by the second interface according to the resource processing request, an authentication request to the authentication server for accessing the resource provided by the second cloud service; performing, by the authentication server in response to the authentication request, authentication on accessing the resource provided by the second cloud service, and returning, by the authentication server an authentication success message to the second interface in a case that the authentication succeeds; transmitting, by the second interface in response to the authentication success message, a resource processing indication to the background server … .” 
While the above cited references have some common network security concepts, there is no reasonable basis to combine the references to achieve the results recited in the present claims as a whole.
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493